Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 89, 92, 94-95, 97, 99, 101, and 103-106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20120253249), cited previously, in view of Baumgartner et al. (US 20180296845), cited previously, in view of Lee et al. (US 20140194058).
Regarding claim 89, Wilson discloses an implantable assembly (Section 0054, neuroprosthesis such that the overall small size of the device is suitable for partial or full subcutaneous implantation in a subject. A neuroprosthesis can be made fully or partially implantable) comprising a control module 1101 operably connected to at least one communication channel (section 0040, apnea monitoring and detection module 1104 
However Wilson does not disclose a non-implantable assembly configured to be worn by a subject, the non-implantable assembly comprising: a power amplifier module configured to generate a wireless power signal; a communication module configured to provide at least one communication channel between an implantable assembly and an external computing device. Baumgartner discloses a non-implantable assembly 201 configured to be worn by a subject (Fig. 2, section 0003, these systems comprise an external, body worn, unit), the non-implantable assembly comprising: a power amplifier module 209 configured to generate a wireless power signal; a communication module 208 configured to provide at least one communication channel between an implantable assembly 202 and an external computing device 211 (Fig. 2, section 0022, The external unit comprises a coil, a RF generating module connected to the coil for generating and output a RF-signal to the coil for inductive power and/or data transfer to the implantable neural stimulator unit during normal operation mode. The controller may be configured to repeatedly measure the electrical parameter with the measurement unit , determine 
However Wilson in view of Baumgartner does not disclose a power management module configured to provide power signals to the control module, the power management module comprising one or more receiving coils to receive the wireless power signal from the non-implantable assembly and a voltage regulator to process the wireless power signal and select a first supply voltage for the a first signal provided to the acquisition circuitry and the processor unit and second supply voltage for a second signal provided to the stimulation circuitry. Lee discloses a power management module 222 configured to provide power signals to the control module (Fig. 2, section 0035, The power processing block generates a charging power or an operation power necessary for the implantable medical device from the induced electromotive force by the excitation by the secondary coil. The power processing block includes a resonator configured to generate an RF signal of a particular frequency band from the induced electromotive force, a rectifier configured to rectify the sinusoidal waveform of the generated RF signal into a DC electric power, a data communication circuit configured 

Regarding claim 94, Wilson in view of Baumgartner, specifically Wilson discloses the wireless power signal (section 0043, 0054, Neuroprosthesis may use a transcutaneous energy transfer system). However Wilson does not specifically state that it is accomplished using magnetic resonance coupling. Baumgartner discloses the wireless power transfer is accomplished using magnetic resonance coupling (section 0003, external unit may communicate and transfer power transcutaneously to the implantable neuro stimulator unit via an RF-signal over inductive coupled coils. The coils are in close proximity to each other with usually only the skin of the patient in between and aligned to each other for example with a magnet in the center of the coil). This allow for the implanted device to still have power source to charge without surgery 
Regarding claim 95, Wilson in view of Baumgartner, specifically Baumgartner discloses the wireless power transfer is accomplished using near-field magnetic inductive coupling (section 0003, external unit may communicate and transfer power transcutaneously to the implantable neuro stimulator unit via an RF-signal over inductive coupled coils. The coils are in close proximity to each other with usually only the skin of the patient in between and aligned to each other for example with a magnet in the center of the coil). This allow for the implanted device to still have power source to charge without surgery to replace the power source when power is depleted.
Concerning claim 97, Wilson in view of Baumgartner specifically Baumgartner discloses he control module comprises analog front-end circuitry, a bi-directional telemetry component for exchanging data with the non-implantable assembly over the at least one communication channel, and stimulation generation circuitry, for triggering the generation of electric stimulation signal (section 0022, The external unit may further comprise a measurement unit connected to the coil for measurement of an electrical parameter at the coil and a controller connected to the measurement unit comprising a comparator and a storage for storing the electrical parameter measured by the measurement unit. It is understood, that RF generating module, measurement unit and controller may be equally located in either external unit or coil unit without departing 

However Wilson does not specifically disclose providing a wireless power signal to an implantable assembly, wherein: the wireless power signal is generated by a power amplifier module of a non-implantable assembly that is worn by a subject. Baumgartner discloses providing a wireless power signal to an implantable assembly, wherein: the wireless power signal is generated by a power amplifier module of a non-implantable assembly that is worn by a subject (Fig. 2, section 0003, these systems comprise an external, body worn, unit). This allows for proper operation and control of an implant neural stimulator from an external non-implantable assembly. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Wilson by adding non-implantable assembly configured to be worn by a subject as taught by Baumgartner in order to facilitate proper operation and control of an implant neural stimulator from an external non-implantable assembly. 
However Wilson in view of Baumgartner does not disclose a power amplifier module configured to generate the wireless power signal, a communication module configured to provide at least one communication channel between the implantable assembly and an external computing device, and wherein the implantable assembly comprises: a control module operably connected to the at least one communication channel and at least one stimulation output, a power management module comprising one or more receiving coils to receive the wireless power signal from the non-implantable assembly and a voltage regulator to process the wireless power signal and select a first supply voltage for a first signal provided to the acquisition circuitry and the 
Regarding claim 101, Wilson discloses wirelessly transferring the biomodulation data to the non-implantable assembly; processing the biomodulation data by the non-implantable assembly; and transmitting a command to the implantable assembly to generate an output to deliver the electrical stimulation signal (Fig. 3, section 0043, The therapy control module may optionally allow remote selection and/or modification of the stimulation strategies and stimulation parameters through wireless a communication link such as, for example, a radio frequency (RF) or infrared (IR) link).
With respect to claim 103, Wilson discloses providing the wireless power signal to the implantable assembly by charging, based on the wireless power signal, a rechargeable battery of the implantable assembly (section 0043, Neuroprosthesis may use a transcutaneous energy transfer system).
Regarding claim 104, Wilson discloses wherein, the wireless power signal is sufficient for the electrode to generate the electrical stimulation signal (Fig. 3, section 0043section 0050, The therapy control module may optionally allow remote selection and/or modification of the stimulation strategies and stimulation parameters through wireless a communication link such as, for example, a radio frequency (RF) or infrared (IR) link, stimulation module may include, for example and without limitation, a pulse generator for providing current and/or voltage stimulation signals to muscles, nerves or tissue).

With respect to claim 106, Wilson discloses the at least one communication channel comprises a wireless communication channel (Fig. 3, section 0043, The therapy control module may optionally allow remote selection and/or modification of the stimulation strategies and stimulation parameters through wireless a communication link such as, for example, a radio frequency (RF) or infrared (IR) link).
Claims 91, 193, and 194 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wilson (US 20120253249) in view of Baumgartner et al. (US 20180296845), cited previously, in view of Lee (US 20140194058) as applied to claims 89 and 99 above, and further in view of Yoo et al (US 20150148878), cited previously.
Concerning claim 91, Wilson in view of Baumgartner in view of Lee discloses the invention substantially as claimed however does not show the electrical stimulation signal comprises deep brain stimulation (DBS). Yoo discloses the electrical stimulation comprises deep brain stimulation (section 0215, apparatus that provides the electrical stimulation to tissue near the IPC may be realized by an implanted device such as a deep brain stimulation device). This allows for implantable electrical stimulation to treat epilepsy properly. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Wilson by adding deep brain stimulation as taught by Yoo in order to facilitate implantable electrical stimulation to treat epilepsy properly.

However Wilson in view of Baumgartner in view of Lee does not disclose the electric stimulation signal is configured to prevent at least one of sudden unexplained death from epilepsy (SUDEP) or sudden infant death syndrome (SIDS) due, at least in part, to the laryngospasm. Yoo discloses the electric stimulation signal is configured to prevent at least one of sudden unexplained death from epilepsy (SUDEP) or sudden infant death syndrome (SIDS) due, at least in part, to the laryngospasm (Section 0288, electrical stimulation of peripheral nerves that are located in relative close proximity to the skin surface. Some examples of suitable anatomical targets include the, recurrent laryngeal nerve, nerve targets can be used to treat epilepsy). This allows for proper stimulation to be delivered to the targeted nerve to treat epilepsy. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Wilson by adding stimulus is configured to prevent at least one of sudden unexplained death from epilepsy as taught by Yoo in order to facilitate proper stimulation to be delivered to the targeted nerve to treat epilepsy.
Response to Arguments
Applicant’s arguments with respect to claim(s) 89, 99 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792